 

COMMON STOCK PURCHASE AGREEMENT

 

by and between

 

VolitionRx Limited

 

and

 

Cotterford Company Limited

 

August 8, 2018

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

--------------------------------------------------------------------------------

1.PURCHASE AND SALE1 

(a)Authorization of Shares.1 

(b)Purchase of Shares and Warrant.1 

2.THE CLOSING1 

(a)Closing Date.1 

(b)Form of Payment.1 

(c)Conditions to the Purchaser’s Obligation to Purchase the Shares.1 

(d)Conditions to the Company’s Obligation to Issue and Sell the Shares.2 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY2 

(a)Organization and Qualification.3 

(b)Authorization; Enforcement; Validity.3 

(c)Capitalization.3 

(d)Issuance of Shares.3 

(e)No Conflicts.4 

(f)No Violation or Default.4 

(g)SEC Documents.4 

(h)Financial Statements.4 

(i)No Material Adverse Change.4 

(j)Independent Accountants.4 

(k)Title to Intellectual Property.5 

(l)Licenses and Permits.5 

(m)Environmental Matters.5 

(n)Tax Matters.5 

(o)Internal Control over Financial Reporting.5 

(p)Disclosure Controls and Procedures.5 

(q)Absence of Litigation.5 

(r)Investment Company Act.5 

(s)Certain Fees.6 

(t)Regulation.6 

4.PURCHASER’S REPRESENTATIONS AND WARRANTIES6 

(a)Transfer or Resale.6 

(b)Investment Purpose.6 

(c)General Solicitation.6 

(d)Information.6 

(e)Reliance on Exemptions; Purchaser Status.6 

(f)No Governmental Review.6 

(g)Authorization; Enforcement; Validity.6 

(h)No Conflicts.7 

(i)Residency7 

5.RESTRICTIONS ON TRANSFER7 

(a)Resales.7 

(b)Rule 144.7 

(c)Legends.7 

(d)Legend Removal.7 

--------------------------------------------------------------------------------

 

-i-

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

--------------------------------------------------------------------------------

6.OTHER AGREEMENTS AND COVENANTS7 

(a)Form D; Blue Sky Filings.7 

(b)Reservation of Shares.7 

(c)Exchange Act Filings.8 

(d)Integration.8 

(e)Expenses.8 

(f)Purchaser Exchange Act Filings.8 

(g)Registration Rights.8 

7.PUBLIC STATEMENTS9 

8.MISCELLANEOUS9 

(a)Governing Law.9 

(b)Entire Agreement.10 

(c)Amendments and Waivers.10 

(d)Notices.10 

(e)No Strict Construction.10 

(f)Further Assurances.10 

(g)Severability.11 

(h)Successors and Assigns.11 

(i)Survival.11 

(j)No Third-Party Beneficiaries.11 

(k)Replacement of Securities.11 

(l)Business Day.11 

(m)Headings.11 

(n)Execution.11 

 

EXHIBITS

Exhibit A – Wire Instructions

Exhibit B – Form of Warrant

--------------------------------------------------------------------------------

 

-ii-

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) dated as of August 8,
2018 is made by and between VolitionRx Limited, a Delaware corporation, (the
“Company”), and Cotterford Company Limited (the “Purchaser”).

 

RECITALS

 

In accordance with the terms and conditions of this Agreement and pursuant to
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”), the Company has agreed to issue and sell, and the Purchaser
has agreed to purchase 5,000,000 shares of the Company’s common stock, par value
$0.001 per share (“Common Stock”), and a warrant to purchase 5,000,000 shares of
Common Stock (the “Warrant”).  

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

1.PURCHASE AND SALE 

 

(a)Authorization of Shares.  The Company has authorized (i) the sale and
issuance to the Purchaser of the shares of Common Stock, (ii) the sale and
issuance to the Purchaser of the Warrant, and (iii) the issuance of shares of
Common Stock to be issued upon exercise of the Warrant (the “Warrant Shares”). 

 

(b)Purchase of Shares and Warrant. At the Closing (as defined below), the
Company shall issue and sell to the Purchaser, and the Purchaser shall purchase
from the Company, upon the terms and subject to the conditions set forth herein
(i) 5,000,000 shares of Common Stock (the “Shares”) and (ii) a Warrant to
purchase 5,000,000 shares of Common Stock, for an aggregate purchase price of
$9,000,000 (the “Purchase Price”), based on a purchase price per Share of $1.80
(the “Per Share Purchase Price”).   

 

2.THE CLOSING 

 

(a)Closing Date.  The date and time of the closing of the purchase and sale of
the Shares and Warrant (the “Closing”) shall occur on August 10, 2018 at 5:00
p.m. Pacific time, at the offices of Stradling Yocca Carlson & Rauth, P.C., 660
Newport Center Drive, Suite 1600, Newport Beach, California 92660 (subject to
the satisfaction or waiver of the conditions set forth in Subsections (c) and
(d) of this Section 2), or at such other location, date and time as may be
agreed upon between the Company and the Purchaser (the “Closing Date”). 

 

(b)Form of Payment.  On the Closing Date, the Purchaser shall pay the Company
the Purchase Price for the Shares and the Warrant to be issued and sold to the
Purchaser, by wire transfer of immediately available funds to the account set
forth on Exhibit A, and, in accordance with Section 2(c) below, the Company
shall deliver to the Purchaser the original certificate or certificates
representing the Shares (unless electronic book entry form is available and
agreed upon between the parties) and the original Warrant, registered in the
name of the Purchaser. 

 

(c)Conditions to the Purchaser’s Obligation to Purchase the Shares.  The
Purchaser’s obligation to purchase the Shares and the Warrant shall be subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Purchaser’s sole benefit
and may be waived by the Purchaser at any time in its sole discretion:  

 

(i)receipt of a copy of this Agreement executed by the Company;  

 

(ii)evidence of instructions from the Company to the transfer agent for the
Common Stock with respect to the issuance and delivery of one or more
certificates representing the Shares;  

 

(iii)receipt of a copy of the Warrant in the form attached as Exhibit B, duly
executed by the Company (with the original to be delivered within ten calendar
days following the Closing Date);  

 

(iv)the Company shall have delivered to the Purchaser a Compliance Certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the effect that the conditions specified in subsections (vi), and (vii)
of this Section 2(c) have been satisfied; 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(v)the Company shall have delivered to the Purchaser a certificate of its
Secretary certifying as to (A) the resolutions of the Board of Directors of the
Company (the “Board”) approving this Agreement and the transactions contemplated
hereby, including the actions required by the Company pursuant to this
Section 2(c); and (B) that each of the Company’s charter and bylaws is true and
complete, has not been modified and is in full force and effect; 

 

(vi)the representations and warranties of the Company in this Agreement shall be
true, correct and complete as of the Closing Date (except for representations
and warranties that speak as of a specific date, which shall be true, correct
and complete as of such date) and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing; 

 

(vii)no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition, shall exist
which questions the validity of this Agreement or the right of the Company or
the Purchaser, as the case may be, to enter into this Agreement or prevents or
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any proceeding have been commenced or
threatened with respect to the foregoing; 

 

(viii)the Shares and the Warrant Shares shall have been approved for inclusion
on the NYSE American; and 

 

(ix)receipt of such other information, certificates and documents as the
Purchaser may reasonably request. 

 

(d)Conditions to the Company’s Obligation to Issue and Sell the Shares.  The
Company’s obligation to issue and sell the Shares shall be subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion: 

 

(i)receipt of a copy of this Agreement executed by the Purchaser;  

 

(ii)receipt of payment of the Purchase Price from the Purchaser; 

 

(iii)the representations and warranties of the Purchaser in this Agreement shall
be true, correct and complete as of the date of this Agreement and the Closing
Date (except for representations and warranties that speak as of a specific
date, which shall be true, correct and complete as of such date) and the
Purchaser shall have performed, satisfied and complied with in all material
respects the covenants, agreements and conditions of the Purchaser to be
performed, satisfied or complied with by it under this Agreement at or prior to
the Closing; and 

 

(iv)no temporary restraining order, preliminary or permanent injunction or other
order or decree, and no other legal restraint or prohibition shall exist which
questions the validity of this Agreement or the right of the Company or the
Purchaser, as the case may be, to enter into this Agreement or prevents or could
reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any proceeding have been commenced or
threatened with respect to the foregoing. 

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY 

 

The Company represents and warrants to the Purchaser, subject to such exceptions
as are set forth in the SEC Documents (as defined below) and the Schedules to
this Agreement, as follows:

--------------------------------------------------------------------------------

-2-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

(a)Organization and Qualification.  The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted and as described
in the SEC Documents.  The Company’s direct and indirect subsidiaries
(collectively, the “Subsidiaries”) are companies duly organized and existing in
good standing under the laws of the jurisdiction in which they are incorporated
and organized, and have the requisite corporate power to own their properties
and to carry on their business as now being conducted and as described in the
SEC Documents.  Copies of the Company’s Second Amended and Restated Certificate
of Incorporation, as amended (the “Charter”) and Amended and Restated Bylaws of
the Company, as amended (the “Bylaws”), and in each case, all amendments
thereto, have been filed as exhibits to the Company’s SEC Documents and have not
been further modified, and the Company has no present intention to modify the
Charter and Bylaws.  The Company and each of its Subsidiaries is duly qualified
as a foreign corporation to do business, and is in good standing, in every
jurisdiction in which its ownership of property or the nature of the business
conducted and proposed to be conducted by it makes such qualification necessary,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, have or reasonably be expected to result in a
material adverse effect on the condition (financial or otherwise), earnings,
assets, results of operations, business or properties of the Company and its
Subsidiaries, taken as a whole (“Material Adverse Effect”). 

 

(b)Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Shares and the Warrant in accordance with the
terms hereof.  The execution and delivery of this Agreement by the Company and
the consummation and performance by the Company of the transactions contemplated
hereby, including, without limitation, the issuance of the Shares, the Warrant
and the Warrant Shares (collectively, the “Securities”), have been duly
authorized by all requisite corporate action.  This Agreement has been duly
executed and delivered by the Company.  This Agreement constitutes the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies. 

 

(c)Capitalization.  As of the date of this Agreement, the authorized capital
stock of the Company consists of (i) 100,000,000 shares of Common Stock. As of
the date of this Agreement and prior to the issuance of the Shares and the
Warrant under this Agreement, (i) 30,031,225 shares of Common Stock are issued
and outstanding; (ii) 3,598,967 shares of Common Stock are duly reserved for
future issuance pursuant to outstanding stock options; (iii) 1,701,930 shares of
Common Stock are duly reserved for future issuance pursuant to outstanding
warrants; and (iv) 809,000 shares of Common Stock are duly reserved for future
issuance pursuant to the Company’s stock plans (including 750,000 shares of
Common Stock subject to approval by the Company’s stockholders at the 2018
annual meeting).  All of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable,
and have been issued in compliance with federal and state securities laws.
 Except as set forth above, in the SEC Documents, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights; (ii)
there are no outstanding options, warrants, rights to subscribe to, calls or
commitments relating to, or securities or rights convertible into, any shares of
capital stock of the Company, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company or options, warrants, rights to subscribe
to, calls or commitments relating to, or securities or rights convertible into,
any shares of capital stock of the Company.  The Company has no knowledge of any
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among any of the security holders of
the Company relating to the securities of the Company held by them. 

 

(d)Issuance of Shares.  The Shares and the Warrant Shares have been duly and
validly reserved for issuance.  The Shares and the Warrant Shares are duly
authorized and, upon issuance in accordance with the terms hereof and the
Warrant, will be (A) validly issued, fully paid and non-assessable and (B) free
from all taxes, liens and charges in the United States of America with respect
to the issuance thereof, other than any liens or encumbrances created by or
imposed by the Purchaser, and not subject to preemptive rights or other similar
rights of stockholders of the Company.  Except for the filing of any notice
prior or subsequent to the Closing that may be required under applicable state
and/or federal securities laws (or comparable laws of any other jurisdiction),
no authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency, instrumentality or other third party, is or will be necessary
for, or in connection with, the execution and delivery by the Company of this
Agreement, for the offer, issue, sale, execution or delivery of the Shares and
Warrants, or for the performance by the Company of its obligations under this
Agreement. The Company has reserved from its duly authorized capital stock the
Shares and the Warrant Shares. 

--------------------------------------------------------------------------------

-3-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

(e)No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) result in a breach or violation of the Company’s
Charter or Bylaws; (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under any
agreement, indenture or instrument to which the Company is a party; (iii) result
in a violation of any statute, law, rule, regulation, order, judgment or decree
applicable to the Company; or (iv) result in the imposition of a mortgage,
pledge, security interest, encumbrance, charge or other lien on any asset of the
Company (except, with respect to clauses (ii) and (iii), for such conflicts,
defaults or violations that would not, individually or in the aggregate, have or
result in a Material Adverse Effect).  

 

(f)No Violation or Default.  The Company is not (i) in violation of its Charter
or Bylaws; (ii) in default (or subject to an event which with notice or lapse of
time or both would become a default) under any agreement, indenture or
instrument to which the Company is a party; (iii) in violation of any law, rule,
regulation, order, judgment or decree applicable to the Company; except for such
violations or defaults, as described in clauses (ii) or (iii) of this sentence
as are set forth in the SEC Documents or as would not, individually or in the
aggregate, have or result in a Material Adverse Effect. 

 

(g)SEC Documents.  The Company has filed all reports, schedules, forms,
statements, exhibits (including certifications of the Company’s principal
executive and financial officers pursuant to Section 302 and 906 of
Sarbanes-Oxley (as defined below) and other documents required to be filed by it
with the U.S. Securities and Exchange Commission (“SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since January 1, 2017 (all of the foregoing filed prior to or
on the date hereof, or prior to the Closing Date, and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being referred to in this Agreement as the
“SEC Documents”).  As of the date of filing of each such SEC Document, such SEC
Document, as it may have been subsequently amended by filings made by the
Company with the SEC prior to the date hereof, complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such SEC Document.  None of the SEC
Documents, as of the date filed and as they may have been subsequently amended
by filings made by the Company with the SEC prior to the date hereof, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. 

 

(h)Financial Statements.  The financial statements and the related notes thereto
of the Company included or incorporated by reference in the SEC Documents comply
in all material respects with the applicable requirements of the Exchange Act,
as applicable, and present fairly and accurately in all material respects the
financial position of the Company as of the dates indicated and the results of
operations and the changes in cash flows for the periods specified.  Such
financial statements have been prepared in conformity with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods covered thereby, except as specifically stated therein,
and the supporting schedules included or incorporated by reference in the SEC
Documents present fairly the information required to be stated therein.  The
Company does not have any material liability or obligation of any nature,
whether or not accrued, contingent or otherwise that would be required by GAAP
to be disclosed on a balance sheet of the Company or in the notes thereto.  The
Company has not created any entities or entered into any transactions or created
any liabilities or obligations of any nature, whether or not accrued, contingent
or otherwise, for the purpose of avoiding disclosure required by GAAP. 

 

(i)No Material Adverse Change.  Since the date of the most recent financial
statements of the Company included or incorporated by reference in the SEC
Documents, except as disclosed in the SEC Documents and as contemplated by this
Agreement, (i) there has not been any material change in the capital stock,
pursuant to the conversion or exercise of outstanding securities that are
convertible into or exercisable for Common Stock, or pursuant to publicly
disclosed equity or debt financings, or long-term debt of the Company, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock, or any material adverse
change in or affecting the assets, results of operations, business, properties,
management, financial condition or operations of the Company taken as a whole;
(ii) the Company has not entered into any transaction or agreement that is
material to the Company taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and, except as
contemplated by this Agreement, has not made any material change or amendment to
a material contract or arrangement by which the Company or any of its assets or
properties is bound or subject; and (iii) the Company has not sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority. 

 

(j)Independent Accountants.  Sadler, Gibb and Associates, LLC, who have
certified certain financial statements of the Company, are, to the Company’s
knowledge, independent registered public accountants with respect to the Company
as required by the Securities Act. 

--------------------------------------------------------------------------------

-4-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

(k)Title to Intellectual Property.  To the Company’s knowledge, the Company and
its Subsidiaries own or possess adequate rights to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses and know-how (including trade
secrets and other unpatented or unpatentable proprietary or confidential
compounds, genes, information, systems or procedures) (collectively, the
“Intellectual Property”) necessary for the conduct of the Company’s current
business.  Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property used by the Company or any Subsidiary violates or
infringes on the rights of others.  To the knowledge of the Company, there is no
existing infringement by others of any of the Intellectual Property. 

 

(l)Licenses and Permits.  To the Company’s knowledge, the Company and each of
its Subsidiaries possesses all licenses, certificates, permits and other
authorizations issued by the appropriate federal, state, local or foreign
governmental or regulatory authorities, that are necessary for the conduct of
their respective businesses as described in the SEC Documents.  Neither the
Company nor any Subsidiary has received notice of any revocation or modification
of any such license, certificate, permit or authorization. 

 

(m)Environmental Matters.  To the Company’s knowledge, the Company and each of
its Subsidiaries is in compliance with all foreign, federal, state and local
rules, laws and regulations relating to the use, treatment, storage and disposal
of hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to their businesses.  To the Company’s
knowledge, there has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company or any of its Subsidiaries (or, to the Company’s knowledge, any other
entity for whose acts or omissions the Company or any of its Subsidiaries is or
may be liable) upon any of the property now or previously owned or leased by the
Company or any of its Subsidiaries, or upon any other property, in violation of
any statute or any ordinance, rule, regulation, order, judgment, decree or
permit or which would, under any statute or any ordinance, rule (including rule
of common law), regulation, order, judgment, decree or permit, give rise to any
liability.  There has been no disposal, discharge, emission or other release of
any kind onto such property or into the environment surrounding such property of
any toxic or other wastes or other hazardous substances with respect to which
the Company has knowledge. 

 

(n)Tax Matters.  The Company and each of its Subsidiaries (i) has timely filed
all necessary federal, state and foreign income and franchise tax returns or has
requested extensions thereof, (ii) has paid all federal state, local and foreign
taxes due and payable for which it is liable, except for any such taxes
currently being contested in good faith, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of the Company’s
knowledge, proposed against it.  There are no tax liens or claims pending or, to
the Company’s knowledge, threatened against the Company, any of its
Subsidiaries, or any of their respective assets or property.  There are no
outstanding tax sharing agreements or other such arrangements between the
Company or any of its Subsidiaries and any other person. 

 

(o)Internal Control over Financial Reporting.  The Company maintains a system of
internal control over financial reporting (as such is defined in Rule 13a-15(f)
of the Exchange Act) that complies with the requirements of the Exchange Act and
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP.  Since the
date of the latest audited financial statements included in the SEC Documents,
there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting. 

 

(p)Disclosure Controls and Procedures.  The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act) that comply with the requirements of the Exchange Act.  Such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company is accumulated and communicated to the
Company’s management, including the Company’s principal executive officer and
principal financial officer, by others within those entities. 

 

(q)Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened in writing against the Company or any of its Subsidiaries
which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Securities or (ii) would reasonably be
expected to result in a Material Adverse Effect.  

 

(r)Investment Company Act.  The Company is not, nor, after giving effect to the
sale of the Shares and the Warrants and the application of the proceeds
therefrom, will it become, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.  

--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

(s)Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.  

 

(t)Regulation.  Assuming the accuracy of the representations and warranties made
by the Purchaser in Section 4 of this Agreement, the offer, issuance, sale and
delivery of the Securities in accordance with the terms herein and in the
Warrants are or will be exempt from the registration requirements of the
Securities Act and the qualification or registration provisions of applicable
state securities laws.  Neither the Company nor any person acting on its behalf
has conducted any general solicitation or general advertising (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Securities. 

 

4.PURCHASER’S REPRESENTATIONS AND WARRANTIES 

 

The Purchaser hereby represents and warrants to the Company as follows:

 

(a)Transfer or Resale.  The Purchaser understands that the Securities have not
been registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred without registration
under the Securities Act or an exemption therefrom and that, in the absence of
an effective registration statement under the Securities Act, such Securities
may only be sold under certain circumstances as set forth in the Securities
Act. 

 

(b)Investment Purpose.  The Purchaser is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof.  The Purchaser does
not have any agreement or understanding, directly or indirectly, with any person
to distribute any of the Securities. 

 

(c)General Solicitation.  The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement. 

 

(d)Information.  The Purchaser (directly or through its advisors, if any) (i)
has been furnished with or has had full access to all of the publicly available
information that it considers necessary or appropriate for deciding whether to
purchase the Securities, (ii) has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Securities, (iii) can bear the economic risk of a total loss of
its investment in the Securities and (iv) has such knowledge and experience in
business and financial matters so as to enable it to understand the risks of and
form an investment decision with respect to its investment in the Securities. 

 

(e)Reliance on Exemptions; Purchaser Status.  The Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the Securities Act and that the Company is
relying upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth in this Agreement in order to determine the availability
of such exemptions and the eligibility of the Purchaser to acquire the
Securities.  At the time the Purchaser was offered the Securities, it was, and
at the date hereof it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act. 

 

(f)No Governmental Review.  The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. 

 

(g)Authorization; Enforcement; Validity.  The Purchaser is an entity duly
organized and validly existing under the laws of the jurisdiction of its
organization with full right, corporate or limited partnership power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.  The execution,
delivery and performance by the Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate or limited
partnership action on the part of the Purchaser and any other governmental
action with respect to the Purchaser. This Agreement has been duly executed by
the Purchaser, and when delivered by the Purchaser in accordance with terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. 

--------------------------------------------------------------------------------

-6-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

(h)No Conflicts.  The execution, delivery and performance of this Agreement by
the Purchaser and the consummation by the Purchaser of the transactions
contemplated hereby do not and will not (i) result in a violation of the
Purchaser’s charter, bylaws, or other similar organizational documents; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement, indenture or
instrument to which the Purchaser is a party; or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree applicable to the
Purchaser, except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations, violations and impositions as described in clauses
(ii) or (iii) of this sentence as would not, individually or in the aggregate,
have or result in a material adverse effect on the Purchaser or its ability to
consummate the transactions contemplated by this Agreement. 

 

(i)Residency.  The Purchaser is a resident of (or, if an entity, has its
principal place of business in) the jurisdiction set forth immediately below the
Purchaser’s name on the signature page hereto. 

 

5.RESTRICTIONS ON TRANSFER 

 

(a)Resales.  The Purchaser agrees that the Securities may only be sold or
transferred (i) pursuant to an effective registration statement under the
Securities Act (including the Registration Statement (as defined in Section
6(g))), or (ii) pursuant to an exemption from registration under the Securities
Act.   

 

(b)Rule 144.  The Purchaser is aware of Rule 144 under the Securities Act and
the restrictions imposed thereby and further understands and agrees that if the
Purchaser beneficially owns 10% or more of the Company’s then outstanding
securities the Company will deem the Purchaser to be an “affiliate” as defined
in Rule 144(a)(1) and any transfers of the Securities by the Purchaser shall be
subject to the limitations applicable to affiliates set forth in the Securities
Act and the rules promulgated thereunder, including without limitation Rule
144. 

 

(c)Legends.  The Purchaser agrees to the imprinting, so long as is required by
this Section 5, of a legend on any of the Securities in substantially the
following form: 

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”

 

(d)Legend Removal.  The Company shall cause its counsel to promptly issue a
legal opinion to the transfer agent for the Common Stock with respect to removal
of the legend set forth in Section 5(c) above, (i) following any sale of such
Shares or Warrant Shares pursuant to an effective registration statement, (ii)
following any sale of such Shares or Warrant Shares pursuant to Rule 144, or
(iii) when such Shares or Warrant Shares may be sold under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Warrant Shares and
without volume or manner-of-sale restrictions.   

 

6.OTHER AGREEMENTS AND COVENANTS 

 

(a)Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D, if applicable, and to
provide a copy thereof, promptly upon request of the Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchaser at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of the Purchaser. 

 

(b)Reservation of Shares.  As of the date hereof, the Company has reserved and
the Company shall continue to reserve and keep available at all times, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue Shares pursuant to this Agreement and Warrant
Shares pursuant to any exercise of the Warrant. 

--------------------------------------------------------------------------------

-7-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

(c)Exchange Act Filings.  Until such time that all of the Securities may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1),
the Company covenants to use commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act; provided, however, that if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchaser and make publicly available in accordance with Rule
144(c)(1) such information as is required for the Purchaser to sell the
Securities under Rule 144. 

 

(d)Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any trading
market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction. 

 

(e)Expenses.  Each party shall bear all costs and expenses incurred by such
party in connection with the transactions contemplated by this Agreement.  

 

(f)Purchaser Exchange Act Filings.  The Purchaser shall solely be responsible
for the filing (and for all expenses in connection therewith) of required
filings under the Exchange Act and all required amendments thereto relating to
ownership of the Securities, including any required Forms 3, 4 and 5 and
Schedules 13D or 13G (as applicable).  The Purchaser shall use commercially
reasonable efforts to file such forms within the time period allowed for such
forms under the rules and regulations promulgated by the SEC. 

 

(g)Registration Rights. 

 

(i)The Company shall, within sixty (60) days immediately following the Closing
Date, prepare and file with the SEC a registration statement on Form S-3 or
other appropriate form if Form S-3 is not available to the Company (a
“Registration Statement”) in order to register with the SEC under the Securities
Act of 1933, as amended (the “Securities Act”) for resale by the Purchaser on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act any or
all of the Shares purchased by the Purchaser on the Closing Date as well as the
Warrant Shares (the “Registrable Securities”).  The Purchaser agrees to
cooperate with the Company in the preparation of such filing, including without
limitation furnishing the Company with a completed selling stockholder
questionnaire in the form reasonably requested by the Company. 

 

(ii)The Company shall use its commercially reasonable efforts to cause such
Registration Statement to become effective (the “Effective Date”) as soon as
reasonably practicable following the filing and take all other commercially
reasonable actions necessary under any federal law or regulation to permit all
Registrable Securities to be sold or otherwise disposed of. 

 

(iii)If at any time, there is not an effective Registration Statement covering
all of the Registrable Securities and the Company shall determine to prepare and
file with the SEC a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, the Company shall send to the Purchaser to the extent not then
eligible to sell all of its Registrable Securities under Rule 144 in a
three-month period, written notice of such determination and if, within ten days
after receipt of such notice, the Purchaser shall so request in writing, shall
include in such registration statement all or any part of such Registrable
Securities the Purchaser requests to be registered (subject to cutbacks at the
request of the underwriters, if applicable). 

 

(iv)The Company shall promptly notify the Purchaser, at any time when a
prospectus relating to such Registration Statement is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in or relating to such Registration Statement contains an
untrue statement of a material fact or omits to state any fact necessary to make
the statements therein not misleading. 

--------------------------------------------------------------------------------

-8-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(v)The Company shall use commercially reasonable efforts to promptly prepare and
file with the SEC, and deliver to the Purchaser, such amendments and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective until the
earlier of (A) the third anniversary of the Closing Date, or (B) all Registrable
Securities covered by such Registration Statement (i) have been sold, thereunder
or pursuant to Rule 144, or (ii) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144. 

 

(vi)The Company shall bear all expenses in connection with the registration
procedures set forth in this Section 6(g), other than any expenses relating to
the sale of the Registrable Securities by the Purchaser (e.g., the Company shall
not bear any fees or expenses for Purchaser’s counsel, broker’s commissions,
discounts or fees and transfer taxes). 

 

(vii)By its acquisition of Registrable Securities, the Purchaser agrees that,
upon receipt of a notice from the Company of the occurrence (i) of the issuance
by the SEC or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any proceedings for that
purpose; (ii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, (iii) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, prospectus or other
documents so that, in the case of a Registration Statement or the prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, or (iv) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or prospectus, then in each such case ((i) through (iv) above) the
Purchaser will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing by the Company
that the use of the applicable prospectus (as it may have been supplemented or
amended) may be resumed.  The Company will use its commercially reasonable
efforts to ensure that the use of the prospectus may be resumed as promptly as
is commercially practicable. 

 

7.PUBLIC STATEMENTS 

 

If required, the Company shall file a Current Report on Form 8-K within the time
required by Form 8-K disclosing the material terms of the transactions
contemplated hereby. The Company may also, at its sole discretion, issue one or
more press releases announcing the transactions contemplated hereby.  The
Purchaser shall not issue any press release nor otherwise make any public
statement regarding the transactions contemplated hereby without the prior
consent of the Company, which consent shall not unreasonably be withheld or
delayed, except if such disclosure is required by law, in which case the
Purchaser shall promptly provide the Company with prior notice of such public
statement or communication.  The Purchaser covenants that neither it, nor any
affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales of any of the Company’s securities during the
period commencing with the execution of this Agreement and ending at such time
that the transactions contemplated by this Agreement are first publicly
announced by the Company pursuant to a press release or Form 8-K.  The Purchaser
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to a press release or
Form 8-K, such Purchaser will maintain the confidentiality of the existence and
terms of this transaction and the information included in this Agreement and the
related documents and materials.

 

8.MISCELLANEOUS 

 

(a)Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, United States of America, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware.  If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.   

--------------------------------------------------------------------------------

-9-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

(b)Entire Agreement.  This Agreement and the documents referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement and the documents referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof. Notwithstanding the foregoing,
the terms of any confidentiality agreement entered into between the Company and
the Purchaser shall remain in full force and effect. 

 

(c)Amendments and Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.   

 

(d)Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt when delivered by email delivery of a “.pdf”
format data file (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) upon
receipt, when sent via an internationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same.  The addresses
and email addresses for such communications shall be: 

 

If to the Company:

 

VolitionRx Limited

1 Scotts Road

#24-05 Shaw Centre

Singapore 228208

Tel: +1 (646) 650-1351

email: notice@volitionrx.com

Attention: Rodney Rootsaert

 

with a copy to (which shall not constitute notice):

 

Stradling Yocca Carlson & Rauth, P.C.

660 Newport Center Drive

Suite 1600

Newport Beach, CA  92660

Tel: (949) 725-4000

email: malcser@sycr.com

Attention: Marc Alcser

 

If to the Purchaser:

 

To the address set forth on the signature page to this Agreement.

 

(e)No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. 

 

(f)Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. 

--------------------------------------------------------------------------------

-10-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

(g)Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable. 

 

(h)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger,
consolidation or sale of all or substantially all of the Company’s assets, which
shall not require any consent).  Except as specifically set forth herein, the
Purchaser may assign any or all of its rights under this Agreement to any person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of this Agreement and the documents referenced
herein that apply to the Purchaser.  

 

(i)Survival.  The representations and warranties contained herein shall survive
the Closing. 

 

(j)No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity. 

 

(k)Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity or bond) associated
with the issuance of such replacement Securities. 

 

(l)Business Day.  “Business Day” means any day except any Saturday, any Sunday,
any day which is a federal legal holiday in the United States or any day on
which banking institutions in the State of New York are authorized or required
by law or other governmental action to close. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day. 

 

(m)Headings.  The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. 

 

(n)Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof. 

 

[Remainder of page intentionally left blank.  Signature pages follow.]

--------------------------------------------------------------------------------

-11-

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

COMPANY:

 

 

VOLITIONRX LIMITED

 

 

By: /s/ Cameron Reynolds
                                                          

Name:  Cameron Reynolds

Title:  Chief Executive Officer

 

 

PURCHASER:

 

 

COTTERFORD COMPANY LIMITED

 

 

By: /s/ Amy Slee
                                                                          

Name: Amy Slee 

Title: Director of Eight Corporation Limited  

as Director of Cotterford Company Limited

Address: 8 St George’s Street 

Douglas,

Isle of Man, IM1 1AH

 

Email: ____________________________________

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

WIRE INSTRUCTIONS

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF WARRANT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

COMMON STOCK PURCHASE WARRANT

 

VOLITIONRX LIMITED

 

Warrant Shares: 5,000,000Original Issue Date:  August [●], 2018 

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Cotterford Company Limited (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date that is six months following the
Original Issue Date (the “Initial Exercise Date”) and on or prior to the close
of business on the one (1) year anniversary of the Original Issue Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
VolitionRx Limited, a Delaware corporation (the “Company”), up to 5,000,000
shares (the “Warrant Shares”) of Common Stock.  The purchase price of one share
of Common Stock under this Warrant shall be equal to the Exercise Price, as
defined in Section 2(b).  

 

Section 1.Definitions.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Common Stock Purchase
Agreement (the “Purchase Agreement”), dated August 8, 2018, between the Company
and the Holder. 

 

Section 2.Exercise. 

 

a)Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed e-mail attachment of
the Notice of Exercise Form annexed hereto; and, within three (3) Trading Days
following the date said Notice of Exercise is delivered to the Company, the
Company shall have received payment in the amount obtained by multiplying the
Exercise Price then in effect by the number of Warrant Shares thereby being
purchased, as designated in the Notice of Exercise (the “Aggregate Exercise
Price”) by wire transfer.  Notwithstanding anything herein to the contrary, the
Holder shall not be required to physically surrender this Warrant to the Company
until the Holder has purchased all of the Warrant Shares available hereunder and
the Warrant has been exercised in full, in which case, the Holder shall
surrender this Warrant to the Company for cancellation within three (3) Trading
Days of the date the final Notice of Exercise is delivered to the Company.
 Partial exercises of this Warrant resulting in purchases of a portion of the
total number of Warrant Shares available hereunder shall have the effect of
lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased.  The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases.  The Company shall deliver any
objection to any Notice of Exercise Form within three (3) Business Days of
receipt of such notice.  In the event of any dispute or discrepancy, the records
of the Company shall be controlling and determinative in the absence of manifest
error.  The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof. 

 

b)Exercise Price.  The exercise price per share of the Common Stock under this
Warrant shall be $3.00, subject to adjustment hereunder (the “Exercise Price”). 

--------------------------------------------------------------------------------

B-1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

c)Mechanics of Exercise.  

 

i.Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s prime broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company
is then a participant in such system and the Holder is not an affiliate of the
Company and there is an effective Registration Statement permitting the resale
of the Warrant Shares by the Holder, and otherwise by physical delivery to the
address specified by the Holder in the Notice of Exercise by the date that is
five (5) Trading Days after the latest of (A) the delivery to the Company of the
Notice of Exercise Form, (B) surrender of this Warrant (if required) and (C)
payment of the Aggregate Exercise Price as set forth above.  This Warrant shall
be deemed to have been exercised on the first date on which all of the foregoing
have been delivered to the Company.  The Warrant Shares shall be deemed to have
been issued, and the Holder or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price and all taxes required to be paid by the Holder,
if any, pursuant to Section 2(c)(iv) prior to the issuance of such shares,
having been paid.   

 

ii.Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of the Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant. 

 

iii.No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share. 

 

iv.Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. 

 

v.Closing of Books.  The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof. 

 

Section 3.Certain Adjustments. 

 

a)Stock Dividends and Splits. In case of: (i) any subdivision or combination of
the Common Stock or (ii) any declaration or payment, without consideration, of
any dividend on the Common Stock payable in shares of the Company’s capital
stock or in any right to acquire shares of its capital stock without
consideration, the number of shares of Common Stock or other security issuable
upon exercise hereof shall be proportionately increased or decreased, as
appropriate, and the Exercise Price shall be proportionately adjusted such that
the Aggregate Exercise Price of this Warrant shall remain unchanged.  Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination. 

 

b)Reclassification.  In case of any reclassification of or similar change in the
Common Stock, the Company shall execute a new Warrant having substantially
similar terms and providing that the holder of this Warrant shall have the right
to exercise such new Warrant for the kind and number of shares of stock, other
securities, money or property receivable upon such reclassification or change by
holders of the Common Stock. 

--------------------------------------------------------------------------------

B-2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

c)Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person
and the Company is not the surviving corporation, (ii) the Company, directly or
indirectly, effects any sale, lease, license, assignment, transfer, conveyance
or other disposition of all or substantially all of its assets in one or a
series of related transactions, (iii) any, direct or indirect, purchase offer,
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Company, directly or indirectly, in one or more related transactions
effects any reclassification, reorganization or recapitalization of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property,
(v) the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder, the number of shares
of Common Stock of the successor or acquiring corporation or of the Company, if
it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction.  For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume all of the obligations of the Company under this Warrant in accordance
with the provisions of this Section 3(c) prior to such Fundamental Transaction
and shall, at the option of the holder of this Warrant, deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant
which is exercisable for a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity) equivalent to the shares of Common
Stock acquirable and receivable upon exercise of this Warrant prior to such
Fundamental Transaction, and with an exercise price which applies the exercise
price hereunder to such shares of capital stock (but taking into account the
relative value of the shares of Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such number of shares
of capital stock and such exercise price being for the purpose of protecting the
economic value of this Warrant immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant and the other transaction documents referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Warrant with the same effect as if such Successor Entity had been
named as the Company herein. “Person” shall mean an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind. 

 

d)Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding. 

 

e)Notice to Holder. 

 

i.Adjustment. Whenever the Exercise Price or the number of shares of Common
Stock issuable upon exercise is adjusted pursuant to any provision of this
Section 3, the Company shall promptly mail to the Holder a notice setting forth
the Exercise Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.  

--------------------------------------------------------------------------------

B-3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ii.Notice to Allow Exercise by Holder. If during the term during which this
Warrant may be exercised (A) the Company shall declare a dividend (or any other
distribution in whatever form) on the Common Stock, (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights, (D) the approval of any stockholders of the
Company shall be required in connection with any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, or any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property, or (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company, then, in each case, the Company shall
cause to be mailed to the Holder at its last address as it shall appear upon the
Warrant Register (as defined below) of the Company, at least ten (10) calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  The Holder shall
remain entitled to exercise this Warrant during the period commencing on the
date of such notice to the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein. 

 

Section 4.Transfer of Warrant. 

 

a)Transferability.  Subject to compliance with any applicable securities laws
and the conditions set forth in Section 4(d) hereof and to the provisions of
Section 5 of the Purchase Agreement, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form of the Assignment Form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.  The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued. 

 

b)New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date set forth on the first page of this Warrant
and shall be identical with this Warrant except as to the number of Warrant
Shares issuable pursuant thereto.  

 

c)Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time.  The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary. 

 

d)Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant, as the case may be, comply with the provisions of Section 8(h)
of the Purchase Agreement. 

--------------------------------------------------------------------------------

B-4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

e)Representation by the Holder.  The Holder, by the acceptance hereof,
represents and warrants that it is an “accredited investor” as defined in Rule
501(a) under the Securities Act, and is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, except pursuant to sales registered or exempted
under the Securities Act. The Holder acknowledges and agrees that the Warrant
Shares acquired upon exercise of the Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws. 

 

Section 5.Miscellaneous. 

 

a)No Rights as Stockholder Until Exercise.  This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(c)(i). 

 

b)Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate. 

 

c)Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day. 

 

d)Authorized Shares.  The Company covenants that, during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and payment for such Warrant Shares in accordance herewith, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue). 

 

e)Jurisdiction. All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be determined in accordance with the
provisions of the Purchase Agreement. 

 

f)Nonwaiver.  No course of dealing or any delay or failure to exercise any right
hereunder on the part of the Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies.   

 

g)Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement. 

 

h)Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company. 

 

i)Remedies.  The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to seek specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.  Notwithstanding the foregoing or anything else herein
to the contrary, if the Company is for any reason unable to issue and deliver
Warrant Shares upon exercise of this Warrant as required pursuant to the terms
hereof, the Company shall have no obligation to “net cash settle” this Warrant. 

--------------------------------------------------------------------------------

B-5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

j)Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of the Holder.  The provisions of this Warrant
are intended to be for the benefit of any holder from time to time of this
Warrant and shall be enforceable by the holder of Warrant Shares. 

 

k)Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder. 

 

l)Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant. 

 

m)Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Warrant. 

 

********************

 

(Signature Pages Follow)

--------------------------------------------------------------------------------

B-6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 

 

VOLITIONRX LIMITED

 

 

 

By:__________________________________________

    Name:

    Title:

 

 

 

--------------------------------------------------------------------------------

B-7

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO:VolitionRx Limited 

 

(1)The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any. 

 

(2)Payment shall take the form of a wire transfer of lawful money of the United
States. 

 

(3)Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below: 

 

_______________________________ 

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

_______________________________ 

 

_______________________________ 

 

_______________________________ 

 

 

Name of Holder: Cotterford Company Limited

 

Signature of Authorized Signatory of Holder:
______________________________________________

 

Name of Authorized Signatory:
_________________________________________________________

 

Title of Authorized Signatory:
__________________________________________________________

 

Date:
______________________________________________________________________________

--------------------------------------------------------------------------------

B-8

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

 

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

 

Dated:  ______________, _______ 

 

 

Holder’s Signature: _____________________________ 

 

Holder’s Address: ______________________________ 

 

_____________________________________________ 

 

 

 

Signature Guaranteed:  ___________________________________________

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

--------------------------------------------------------------------------------

B-9